PER CURIAM.
Kirk Lawless (Appellant) appeals from the judgment of the trial court entered pursuant to a jury verdict in favor of Appellant's employer, the Florissant Police Department and the City of Florissant, Timothy Lowery, William Karabas, Thomas Schneider, John Foster, and Chris Roth, on Appellant's first amended petition alleging retaliation and discrimination; and the trial court's order denying Appellant's Motion for New Trial and request for an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in the admission of evidence, Marmaduke v. CBL & Associates Management, Inc., 521 S.W.3d 257, 266 (Mo.App. E.D. 2017), or in the denial of Appellant's Motion for New Trial and request for evidentiary hearing, Gallagher v. DaimlerChrysler Corp., 238 S.W.3d 157, 162 (Mo.App. E.D. 2007). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment and order pursuant to Missouri Rule of Civil Procedure 84.16(b).